DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 03/18/22.  Examiner acknowledged that claims 1-36 are canceled; claims 37-54 are new.  Currently, claims 37-54 are pending.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 07/10/2017. It is noted, however, that applicant has not filed a certified copy of the CN 201710557179.4 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 48 and 53-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,201,612 and claims 1 and 5 of U.S. Patent No. 11,206,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Pat. No(s). 11,201,612 and 11,206,015 clearly anticipated the claim limitations of the pending application.  They contain the same essential limitations as illustrated in the table below.  Claims 38-47 and 49-52 are similarly rejected as they depend on the rejected claims respectively.
Instant Application
Pat. No. (US 11,201,612)
37. (New) A system for controlling one or more light emitting diodes, the system comprising: 
a current generator configured to generate a first current flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage generated by a rectifying bridge coupled to a TRIAC dimmer; 
a bleeder configured to receive the rectified voltage; and 

a controller configured to receive a sensing voltage from the current generator and output a control signal to the bleeder, the sensing voltage indicating a magnitude of the first current; 
















wherein: the controller includes a comparator configured to receive the sensing voltage and the reference voltage and generate a comparison signal based on the sensing voltage and the reference voltage; 
the controller further includes a delay circuit; the delay circuit includes a single input terminal; 

the single input terminal of the delay circuit is directly coupled to the comparison signal; 

the delay circuit is configured to generate the control signal based on the comparison signal; and 
the delay circuit is further configured to output the control signal.
1. A system for controlling one or more light emitting diodes, the system comprising: 

a current generator configured to generate a first current flowing through the one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage generated by a rectifying bridge coupled to a TRIAC dimmer; 
a bleeder configured to receive the rectified voltage; and 

a controller configured to receive a sensing voltage from the current generator and output a control signal to the bleeder, the sensing voltage indicating a magnitude of the first current; 
wherein the controller is further configured to: generate the control signal to turn off the bleeder if the sensing voltage satisfies a first condition so that the bleeder does not generate a second current; and generate the control signal to turn on the bleeder if the sensing voltage satisfies a second condition so that the bleeder generates the second current, the second current being larger than zero in magnitude; wherein the second condition is different from the first condition; wherein the controller is further configured to: change the control signal to turn on the bleeder, with a delay, in response to the sensing voltage becoming smaller than a reference voltage in magnitude; and change the control signal to turn off the bleeder in response to the sensing voltage becoming larger than the reference voltage in magnitude; 

wherein: the controller includes a comparator configured to receive the sensing voltage and the reference voltage and generate a comparison signal based on the sensing voltage and the reference voltage; 
the controller further includes a delay circuit; the delay circuit includes a single input terminal; 

the single input terminal of the delay circuit is directly coupled to the comparison signal; 

the delay circuit is configured to generate the control signal based on the comparison signal; and 
the delay circuit is further configured to output the control signal.
53. (New) A method for controlling one or more light emitting diodes, the method comprising: 
generating a first current flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage generated by a rectifying bridge coupled to a TRIAC dimmer; 

receiving the rectified voltage; 
receiving a sensing voltage, the sensing voltage indicating a magnitude of the first current; and 

outputting a control signal to a bleeder; 
wherein the outputting the control signal to the bleeder further includes: 





















generating a comparison signal based on the sensing voltage and the reference voltage; 

generating, by a delay circuit, the control signal based on the comparison signal, the delay circuit including a single input terminal, the single input terminal of the delay circuit directly coupled to the comparison signal; and 

outputting, by the delay circuit, the control signal.
11. A method for controlling one or more light emitting diodes, the method comprising:
generating a first current flowing through the one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage generated by a rectifying bridge coupled to a TRIAC dimmer; 

receiving the rectified voltage; 
receiving a sensing voltage, the sensing voltage indicating a magnitude of the first current; and 

outputting a control signal to a bleeder; 
wherein the outputting the control signal to the bleeder includes: generating the control signal to turn off the bleeder if the sensing voltage satisfies a first condition so that the bleeder does not generate a second current; and generating the control signal to turn on the bleeder if the sensing voltage satisfies a second condition so that the bleeder generates the second current, the second current being larger than zero in magnitude; wherein the second condition is different from the first condition; wherein the generating the control signal to turn on the bleeder if the sensing voltage satisfies the second condition so that the bleeder generates the second current includes: changing the control signal to turn on the bleeder, with a delay, in response to the sensing voltage becoming smaller than a reference voltage in magnitude; wherein the generating the control signal to turn off the bleeder if the sensing voltage satisfies the first condition so that the bleeder does not generate the second current includes: changing the control signal to turn off the bleeder in response to the sensing voltage becoming larger than the reference voltage in magnitude; wherein the outputting the control signal to the bleeder further includes: 

generating a comparison signal based on the sensing voltage and the reference voltage; 

generating, by a delay circuit, the control signal based on the comparison signal, the delay circuit including a single input terminal, the single input terminal of the delay circuit directly coupled to the comparison signal; and 

outputting, by the delay circuit, the control signal.


Instant Application
Pat. No. (US 11,206,015)
48. (New) A system for controlling one or more light emitting diodes, the system comprising: 
a current generator configured to generate a first current flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage generated by a rectifying bridge coupled to a TRIAC dimmer; 
a bleeder configured to receive the rectified voltage; and 
a controller configured to: 
receive a sensing voltage from the current generator, the sensing voltage indicating a magnitude of the first current; 
receive an input voltage generated by a voltage divider, the voltage divider being configured to receive the rectified voltage, the input voltage indicating a magnitude of the rectified voltage; and 
output a control signal to the bleeder; 











wherein the controller is further configured to: generate the control signal at a first logic level from a first time to a second time, during which the sensing voltage is smaller than a first reference voltage in magnitude and the input voltage is smaller than a second reference voltage in magnitude; 
generate the control signal at a second logic level from the second time to a third time, during which the sensing voltage is larger than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude; and 
generate the control signal at the second logic level from the third time to a fourth time, during which the sensing voltage is smaller than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude; 






wherein the first logic level and the second logic level are different.
1. A system for controlling one or more light emitting diodes, the system comprising: 
a current generator configured to generate a first current flowing through the one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage generated by a rectifying bridge coupled to a TRIAC dimmer; 
a bleeder configured to receive the rectified voltage; and 
a controller configured to: 
receive a sensing voltage from the current generator, the sensing voltage indicating a magnitude of the first current; 
receive an input voltage generated by a voltage divider, the voltage divider being configured to receive the rectified voltage, the input voltage indicating a magnitude of the rectified voltage; and 
output a control signal to the bleeder; 
wherein the controller is further configured to: generate the control signal to turn off the bleeder if the sensing voltage and the input voltage satisfy a first condition so that the bleeder does not generate a second current, the second current being larger than zero in magnitude; and generate the control signal to turn on the bleeder if the sensing signal and the input voltage satisfy a second condition so that the bleeder generates the second current; wherein the second condition is different from the first condition; 
wherein the controller is further configured to: generate the control signal at a first logic level from a first time to a second time, during which the sensing voltage is smaller than a first reference voltage in magnitude and the input voltage is smaller than a second reference voltage in magnitude; 
generate the control signal at a second logic level from the second time to a third time, during which the sensing voltage is larger than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude; 
generate the control signal at the second logic level from the third time to a fourth time, during which the sensing voltage is smaller than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude; and 
generate the control signal at the first logic level from the fourth time to a fifth time, during which the sensing voltage is smaller than the first reference voltage in magnitude and the input voltage is smaller than the second reference voltage in magnitude; 

wherein the first logic level and the second logic level are different.
54. (New) A method for controlling one or more light emitting diodes, the method comprising: 
generating a first current flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage generated by a rectifying bridge coupled to a TRIAC dimmer; 

receiving a sensing voltage, the sensing voltage indicating a magnitude of the first current; receiving an input voltage, the input voltage indicating a magnitude of the rectified voltage; and 
outputting a control signal to the bleeder; 











wherein the outputting the control signal to the bleeder further includes: 
generating the control signal at a first logic level from a first time to a second time, during which the sensing voltage is smaller than a first reference voltage in magnitude and the input voltage is smaller than a second reference voltage in magnitude; 

generating the control signal at a second logic level from the second time to a third time, during which the sensing voltage is larger than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude; and 
generating the control signal at the second logic level from the third time to a fourth time, during which the sensing voltage is smaller than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude; 






wherein the first logic level and the second logic level are different.
5. A method for controlling one or more light emitting diodes, the method comprising: 
generating a first current flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage generated by a rectifying bridge coupled to a TRIAC dimmer; 

receiving a sensing voltage, the sensing voltage indicating a magnitude of the first current; receiving an input voltage, the input voltage indicating a magnitude of the rectified voltage; and 
outputting a control signal to a bleeder; 
wherein the outputting the control signal to the bleeder includes: generating the control signal to turn off the bleeder if the sensing voltage and the input voltage satisfy a first condition so that the bleeder does not generate a second current, the second current being larger than zero in magnitude; and generating the control signal to turn on the bleeder if the sensing signal and the input voltage satisfy a second condition so that the bleeder generates the second current; wherein the second condition is different from the first condition; 

wherein the outputting the control signal to the bleeder further includes: 
generating the control signal at a first logic level from a first time to a second time, during which the sensing voltage is smaller than a first reference voltage in magnitude and the input voltage is smaller than a second reference voltage in magnitude; 

generating the control signal at a second logic level from the second time to a third time, during which the sensing voltage is larger than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude; 
generating the control signal at the second logic level from the third time to a fourth time, during which the sensing voltage is smaller than the first reference voltage in magnitude and the input voltage is larger than the second reference voltage in magnitude; and 
generating the control signal at the first logic level from the fourth time to a fifth time, during which the sensing voltage is smaller than the first reference voltage in magnitude and the input voltage is smaller than the second reference voltage in magnitude; 

wherein the first logic level and the second logic level are different.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844